DETAILED ACTION
Responsive to the preliminary amendment filed August 28, 2020. Claims 15-20 were canceled. Claims 1-14 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dimmick (US 2014/0164254).
As per claim 1, Dimmick teaches a computer-implemented method to process a transaction via digital wallet payment account information of a user at a point of sale computing device of a merchant computing system, comprising: 
receiving, by one or more computing devices and from a point of sale computing device associated with a merchant computing system, user identification information associated with a user and a request for payment account information associated with a digital wallet account of the user (see at least paragraphs [0056-58, 0029]);  
identifying, by the one or more computing devices, the digital wallet account of the user based on the received user identification information;  retrieving, by the one or more computing devices, one or more payment account options associated with the digital wallet account of the user; transmitting, by the one or more computing devices and to the point of sale computing device, the one or more payment account options for presentation by the point of sale computing device (see at least paragraphs [0054-58]); transaction via POS, consumer asked to select payment from wallet);  
receiving, by the one or more computing devices and from the point of sale computing device, an indication of a selection at the point of sale computing device of a particular payment account option from the one or more transmitted payment account options (see at least paragraphs [0056-58]); 
generating, by the one or more computing devices, a payment token based on payment account information associated with the selected payment account option; transmitting, by the one or more computing devices, the payment token to the point of sale computing device for the point of sale computing device to process a payment transaction using the selected payment account option based on an issuer computing system associated with information in the payment token (see at least fig 1, paragraphs [0063-0068]). 
As per claim 2, Dimmick teaches comprising:
at a time after identifying the digital wallet account of the user and at a time before transmitting the one or more payment account options, accessing, by the one or more computing devices, first user verification information associated with the digital wallet account;  transmitting, by the one or more computing devices and to the point of sale computing device, a request for user verification information to be displayed on the point of sale computing device; receiving, by the one or more computing devices and from the point of sale computing device, second user verification information entered at the point of sale computing device; and determining, by the one or more computing devices, that the second user verification information matches the first user verification information, and wherein transmitting the one or more payment account options is performed in response to determining that the second user verification information matches the first user verification information (see at least paragraphs [0055-0058, 0067, 0029], fig 1). 
As per claim 3, Dimmick teaches wherein the first and second user verification information comprise one or more of biometric information associated with the user, a personal identification number, and a password (see at least paragraph [0029]). 
As per claim 4, Dimmick teaches wherein the user identification information comprises an account number, a telephone number, an email address, or a hardware identifier associated with a computing device of the user in proximity to the point of sale computing device (see at least paragraphs [0029, 0055-0058]).  
As per claim 5, Dimmick teaches wherein the one or more payment account options transmitted to the point of sale device comprise payment account information that is abbreviated or occluded (non-functional descriptive language). 
As per claim 6, Dimmick teaches wherein the one or more payment account options comprise one or more of a credit account, a debit account, a bank account, a coupon, a rewards points account, a voucher, and an account associated with the merchant system (see at least paragraphs [0045, 0050]). 
Claims 7-14 contain similar limitations as the claims above and therefore are rejected for similar reasons.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ramsey Refai whose telephone number is (313)446-4867. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY REFAI/               Primary Examiner, Art Unit 3661